       Case 3:20-cv-00497-MMD-CLB Document 26 Filed 05/25/21 Page 1 of 5




1    SEAN D. COONEY, ESQ.
     NV Bar # 12945
2    ADAM C. EDWARDS, ESQ.
     NV Bar # 15405
3    CARMAN COONEY FORBUSH PLLC
     4045 Spencer Street Suite A47
4    Las Vegas, NV 89119
     Telephone: (702) 421-0111
5    Facsimile: (702) 516-1033
     service@ccfattorneys.com
6    Attorneys for Defendant
     State Farm Fire and Casualty Company
7

8                       UNITED STATES DISTRICT COURT

9                               DISTRICT OF NEVADA

10   SUMMIT RESOURCES, LLC a limited                       3:20-cv-00497-MMD-CLB
     liability company,
11                                                      STIPULATION & ORDER
                        Plaintiff,                         FOR MANDATORY
12                                                           SETTLEMENT
     v.                                                CONFERENCE AND STAY OF
13                                                            DISCOVERY
     STATE FARM FIRE AND CASUALTY
14   COMPANY; and DOES 1 to 10, inclusive,

15                     Defendants

16

17         WHEREAS the parties have conducted sufficient discovery that they believe

18   the matter is now ripe for a settlement conference; and

19         WHEREAS the parties wish to avoid the cost and expense of expert

20   witnesses if they can resolve the matter;

21         IT IS HEREBY STIPULATED AND AGREED between Plaintiff Summit

22   Resources, LLC, and Defendant State Farm Fire and Casualty Company by and

23   through their respective counsel of record, that the parties request this Court to
       Case 3:20-cv-00497-MMD-CLB Document 26 Filed 05/25/21 Page 2 of 5




1    order a settlement conference in this matter.

2          It is further stipulated that all discovery deadlines are stayed. In the event

3    that the matter does not settle at the mandatory settlement conference the current

4    deadlines will be tolled from May 25, 2021, through the date of the conference.

5    DATED May 25, 2021                              DATED May 25, 2021

6    CARMAN COONEY FORBUSH                           SIMONS HALL JOHNSTON PC
     PLLC
7                                                    /s/ Kendra Jepsen

8    SEAN D. COONEY, ESQ.                            MARK G. SIMONS, ESQ.
     ADAM C. EDWARDS, ESQ.                           KENDRA JEPSEN, ESQ.
9    Attorneys for Defendant                         Attorneys for Plaintiff
     State Farm Fire and Casualty                    Summit Resources, LLC
10   Company

11

12
                                                     IT IS SO ORDERED.
13                                                   Dated: May 28, 2021.

14
                                                       ______________________________
15                                                     UNITED STATES MAGISTRATE JUDGE


16

17

18

19

20

21

22

23
       Case 3:20-cv-00497-MMD-CLB Document 26 Filed 05/25/21 Page 3 of 5




1                                     ORDER

2
           IT IS SO ORDERED.
3

4    Dated: _____________________

5

6                                          xxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                       _________________________________
                                       UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
       Case 3:20-cv-00497-MMD-CLB Document 26 Filed 05/25/21 Page 4 of 5




1                             CERTIFICATE VIA CM/ECF

2          Pursuant to FRCP 5, I hereby certify that I am an employee of CARMAN

3    COONEY FORBUSH PLLC, and that on May 25, 2021, I caused to be served via

4    CM/ECF a true and correct copy of the document described herein.

5    Document Served:

6        STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

7
                                    Person(s) Served:
8
                                   Mark G. Simons, Esq.
9

10                          SIMONS HALL JOHNSTON PC
                            6490 S. McCarran Blvd., Suite F-46
11                                 Reno, Nevada 89509
                                  Attorney for Plaintiff,
12                               Summit Resources, LLC

13

14

15

16

17
                  Attorney for ,                          Attorney for ,
18

19

20

21

22

23
     Case 3:20-cv-00497-MMD-CLB Document 26 Filed 05/25/21 Page 5 of 5




1

2

3              Attorney for ,                         Attorney for ,

4

5

6
                                   Choose an item.
7
                         _________________________________
8
                      CARMAN COONEY FORBUSH PLLC
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
